Citation Nr: 1713826	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Edward F. Cunningham, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

As noted in the prior (January 2010) Board remand, in April 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  Because the Judge who presided over this hearing has since left the Board, in February 2017 the Board sent the Veteran a letter informing him that he could have a new hearing before a Veterans Law Judge that would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service connected back and neck disabilities.

At this time, the Veteran is service-connected for arthralgia of the lumbosacral spine with degenerative disc disease, rated 40% disabling and chronic neck pain syndrome, rated 20% disabling.  His total combined rating is 50%.  Accordingly, the Veteran does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis. See 38 C.F.R. § 4.16 (b).

In this regard, according to a July 2016 Supplemental Statement of the Case (SSOC), a VA examination was scheduled for March 2016 which the Veteran failed to attend.  The RO stated that it received notification from a VA hospital that the Veteran is in a multi-care facility and contacted a family member prior to scheduling the examination.  It is unclear why the Veteran was unable to attend the examination other than the fact that he was in a facility.  Moreover, there is no record in the claims file of any report of contact with the Veteran's family member or correspondence notifying the Veteran, his custodian, representative, or family member of the date and time of the examination.

Nonetheless, the Board finds that the Veteran must be rescheduled for a VA examination.  In an April 2011 rating decision, the RO found the Veteran incompetent to handle disbursement of funds.  Accordingly, it is reasonable to believe that any failure to report for his examination is in part due to his mental incompetency.  The Board therefore finds that the Veteran should be given another opportunity to be examined. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  If the Veteran is unable to attend an examination at a VA facility, arrange for the examination to be conducted at the Veteran's multi-care facility and request an evaluation be completed by facility medical staff.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted. 

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation (versus just marginal employment).  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  After the foregoing has been completed, refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award (38 C.F.R. § 4.16 (b)).  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for entitlement to a TDIU, on an extraschedular basis, should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


